469 F.2d 697
Edward Eugene BROWN, Petitioner-Appellant,v.U. S. ATTORNEY GENERAL et al., Respondents-Appellees.
No. 72-3020.
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1972.

Edward Brown, pro se.
John W. Stokes, Jr., U. S. Atty., William P. Gaffney, Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant having failed to file a brief, this appeal is referred to us under the provisions of Local Rule 9(c)(2).1  The record reveals that the appeal is entirely lacking in merit and we therefore dismiss.2



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See Local Rule 20; Eisenhardt v. United States, 5th Cir. 1972, 461 F.2d 1267